PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/863,387
Filing Date: 5 Jan 2018
Appellant(s): Mak, Kenneth, S.



__________________
Marc Hanish
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/03/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 1-17 stand rejected under 35 U.S.C. § 101 as being directed to an abstract idea without reciting significantly more.

 Response to Argument

Appellant’s arguments filed 11/03/2021 with respect to the § 101 rejection of claims 1-17 have been fully considered but are not persuasive.  Appellant argues that the claims at issue do not fall within one of the enumerated sub-groupings of the 2019 PEG Update, and specifically, that the claims do not recite a sales or advertising activity.
The Examiner respectfully disagrees.  The Specification provides evidence as to what the claimed invention is directed.  Here, the “Background” section describes “An almost infinite variety of consumables such as wine, coffee, and cannabis are available to consumers”, wherein “Conventionally, experiences connoisseurs make recommendations to consumers.  However, each consumer may have a unique physiology and preferences that may result in ill-advised recommendations even from experienced connoisseurs”. ¶ [0003]. Similarly, the “Detailed Description” section provides “Identifying which consumable a consumer may prefer is a challenge given the vast variety available to choose from”. ¶ [0020].  
Consistent with this disclosure, claim 1 recites a method including the steps of gathering and recording user data, i.e., “receiving a current user activity of a first user; receiving, from a user device of the first user … an indication of a first type and first dosage consumed of a first consumable, along with an indication that the type and dosage of the first consumable improved the first user’s ability to perform the current user activity; transmitting the indication of the user activity … recording, by the tracking application, the indication of user activity, the indication of first type and first dosage consumed of the first consumable, and the indication that the type and dosage of the first consumable improved the user’s ability to perform the current user activity in a consumption log”; receiving a recommendation request, i.e., “receiving, at the interface module, a request from a user device of a second user for a recommendation of a type and dosage of the first consumable”; sending request information, i.e., “transmitting the request from the user device of the second user to a match module in a personalization system”; gathering user data to use in servicing the recommendation request, i.e. “detecting, by the match module, a current user activity of the second user”; determining a matching consumable for the recommendation based on the gathered user data, i.e., “matching, by the match module, the second user to a second type and second dosage of the first consumable …using the detected current user activity of the second user, and based on how similar the first type of the first consumable is to the second type of the second of the consumable”; sending the recommended consumable, i.e. “transmitting the matched second type and second dosage of the first consumable to a presentation module”; and displaying the recommended consumable, i.e. “causing display, using the presentation module, on a computer display of the matched second type and second dosage of the first consumable”.
Taking claim 1 as representative, these limitations recite a way of collecting user/consumable information, receiving requests for consumable recommendations, and providing recommended consumables to users based on processing of the user/consumable information.  Displaying user-matched consumables, i.e. products such as cannabis, wine, etc., (Spec. ¶ [0003]), in response to a user’s request is a sales activity.  This is an abstract idea of “certain methods of organizing human activity[Symbol font/0xBE]… commercial or legal interactions (including … advertising, marketing or sales activities or behaviors; business relations”. 2019 PEG.  Furthermore the claims do not need to recite monetary compensation, as Appellant suggests on page 11 of the Appeal Brief, to be a sales activity.  For example, advertising, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009); using an algorithm to determine the optimal number of visits by a business representative to a client (In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); and offer-based price optimization, which pertains to marketing (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015).  
Additionally, the recitation of high-level computing components does not take the claims out of the Certain methods of organizing human activity grouping.  In cases involving software, step one often “turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306–07 (Fed. Cir. 2020) (citing Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020)). As explained above, in the instant case the claims are focused on providing a well-advised consumable (i.e. product) recommendation to a user/consumer based on their unique physiology and preferences.  The computer components are merely invoked as tools.  Therefore, the Examiner maintains that claims recite an abstract idea of certain methods of organizing human activity.

The Appellant further argues that under Prong Two, the specific elements components described in the claims impose a meaningful limit on the claims, as implementations using different components of the same components in different ways would not infringe.
The Examiner respectfully disagrees.  The Federal Circuit provides applicable guidance regarding preemption: “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 722 F.3d 1335, 1346 (Fed. Cir. 2013).  As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”.  In other words, whether a claim imposes a meaningful limit necessarily depends on the above considerations identified by the Supreme Court and the Federal Circuit, not merely the preemption consideration. 
As explained above, the present claims are directed to an abstract idea of providing consumable (i.e. product) recommendations.  The additional elements of claim 1 (i.e., an interface module, a standardized communications protocol, a tracking application in an application logic layer of a personalization server, a match module, a database server, a presentation module, and a computer display) are invoked merely as a tool for performing this abstract idea.  For example, interface module is used in the claimed limitations of receiving an indication of a first type and dosage consumed of a first consumable, and receiving a request for a recommendation of a type and dosage of the first consumable which are part of the abstract idea, as discussed above.  Similarly, the tracking application performs the claimed limitations of recording received information and the match module performs matching the second user to type and dosage of the first consumable, which are all part of the abstract idea.  The database server merely stores consumption information used in the matching, and the presentation module performs the claimed limitation of displaying the matched type and dosage on a computer display. Thus, claim 1 lacks additional elements that improve a computer or other technology.  The additional elements do not implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim.  They do not transform or reduce a particular article to a different state of thing.  They do not apply the abstract idea in meaningful way beyond generally linking it to a particular technological environment.  
Examiner additionally notes the Appellant has not identified which additional elements the Examiner allegedly failed to identify in the Prong Two analysis.  All recited additional elements were properly considered under Prong Two on pg. 7 of the Final Rejection on 05/06/2021.  Therefore, the 

The Appellant further argues that the claims as a whole arise to significantly more than the abstract idea.  Specifically, Appellant argues: 
More particularly, in prior art recommender systems, the items being recommended are done so to match a user preference or desire. In other words, the items are recommended because the system believes the user will like the recommended items. While this may work with traditional items, when it comes to consumables, merely a user "liking'' an item is not enough, as the consumable can have a biological effect on the user that goes beyond a user liking or disliking the item. Indeed, different people can have vastly different physiological reactions to the same consumable at the same dosage. Prior art recommender systems are thus inadequate for recommending consumables because they are unable to account for this difference in physiological reaction. The present claims, as a whole, describe a technical solution that overcomes this technical problem with prior art recommender systems. (Brief, pg. 15).

The Examiner respectfully disagrees.  As explained above, determining and providing a recommended consumable is an abstract idea.  Appellant is arguing that the abstract idea represents significantly more than the abstract idea itself, which is not possible. An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  As discussed above in relation to integration, the recited additional elements amount to mere instructions to apply the exception on computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. (See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 
Appellant additionally argues that the claims recite a combination of operations that, either individually or in combination, comprise significantly more than any alleged abstract idea. (Brief, pg. 16)
The Examiner respectfully disagrees.  The Examiner notes none of the operations described and argued on pg. 16 of the Brief, i.e., setting up a memory field in a memory, etc., are recited in the present claims.  Nevertheless, the functions of the recited additional elements are well-understood, routine, and conventional activities.  For example and as noted in the Final Rejection on 05/06/2021, the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  The Versata and OIP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that storing and retrieving data in memory is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Considered as an ordered combination, the additional elements of Appellant’s claim add nothing that is not already present when the steps are considered separately.  The sequence of receiving data, organizing data, analyzing data, and sending data based on the results of the analyzing is equally generic and conventional or otherwise held to be abstract.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
Regarding claims 2, 5, 11, and 14 and Appellant’s argument that a GPS component constitutes a particular device (Brief, pg. 19), the Examiner respectfully disagrees.  It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).  The GPS component is recited at a high-level of generality, and described in the Specification without any indication that the claimed GPS component wherein the current user activity of the second user is automatically inferred … using a current geolocation of the user device of the second user, via a global positioning system (GPS) component on the user device of the second user).  Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011). Furthermore, and with respect to claim 5, disabling a consumable recommendation based on a user being located in a restricted jurisdiction does not improve the functioning of a computer.  Instead this limitation serves to ensure the recommendation method occurs in accordance with jurisdiction regulations, and merely uses the computer display as a tool in doing so.  Accordingly, the Examiner maintains that claims 2, 5, 11, and 14 are ineligible.

For the above reasons, it is believed that the rejections should be sustained.


/K.G.W./Examiner, Art Unit 3625 

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
                                                                                                                                                                                                       Conferees:

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625   

/Vincent Millin/
Appeal Practice Specialist



                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.